{¶ 55} I respectfully dissent.
 {¶ 56} Here, the United States District Court appointed Victor M. Javitch as Receiver for Capital Funding Leasing and Viatical Escrow Services. He acted in this case to recover funds, however, on behalf of EJT Management. This, in my view, exceeded the authority which had been granted to him regardless of the circumstances by which EJT acquired the funds he recovered; Javitch lacked the necessary standing to prosecute a case on behalf of EJT Management.
 {¶ 57} Furthermore, I disagree with the analysis offered by the majority that David Tantlinger testified as other than an expert witness; here, in my view, a report should have been provided in advance of his testimony and, failing that, the court should have excluded his testimony.
 {¶ 58} For these reasons, I dissent from the majority view.